DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11, 13-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "vacuum equipment for drawing a vacuum in the RF accelerating cavity, wherein the electron accelerator is configured to generate an electron beam of 5 MeV - 40 MeV and fit down a wellbore", in combination with the remaining claim elements as set forth in claim 1, and claims 3-7 depending therefrom.
The prior art does not disclose or suggest, "a plurality of longitudinally arranged X-ray detectors configured between a plurality of detector collimation channels", in combination with the remaining claim elements as set forth in claim 8, and claims 9-11 and 13-14 depending therefrom.
The prior art does not disclose or suggest, "... each X-ray detector of said ... longitudinally arranged X-ray detectors is configured between at least one of said plurality of collimation channels", in combination with the remaining claim elements as set forth in claim 15, and claims 16-17 and 19-20 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 2/12/21, with respect to the previous art rejections have been fully considered and are persuasive.  The rejections have been withdrawn. Regarding Applicant’s remarks, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee discloses a rotatable collimator, but on the detector, rather than the source.
Haimson discloses a vacuum pump (66) on a downhole tool, and maintains a vacuum in an electron accelerator tube.
Savery discloses cooling equipment for an electron accelerator (see paragraph 31).
Botto et al. discloses an electron accelerator which is cooled and evacuated.  However, the vacuum equipment is not on the downhole apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852    

/ROY Y YI/               Primary Examiner, Art Unit 2852